[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
v. Orr, Slip Opinion No. 2017-Ohio-552.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                           SLIP OPINION NO. 2017-OHIO-552
               THE STATE OF OHIO, APPELLANT, v. ORR, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
         may be cited as State v. Orr, Slip Opinion No. 2017-Ohio-552.]
Appeal dismissed as having been improvidently accepted.
  (No. 2015-1847—Submitted February 9, 2017—Decided February 22, 2017.)
              APPEAL from the Court of Appeals for Cuyahoga County,
                              No. 102460, 2015-Ohio-4081.
                                     _______________
        {¶ 1} This cause is dismissed as having been improvidently accepted.
        O’CONNOR, C.J., and O’DONNELL, KENNEDY, FRENCH, O’NEILL, FISCHER,
and DEWINE, JJ., concur.
                                     _______________
        Michael C. O’Malley, Cuyahoga County Prosecuting Attorney, and Daniel
T. Van, Assistant Prosecuting Attorney, for appellant.
        Robert L. Tobik, Cuyahoga County Public Defender, and Erika B. Cunliffe,
Assistant Public Defender, for appellee.
                           SUPREME COURT OF OHIO




       Carol Hamilton O’Brien, Delaware County Prosecuting Attorney, and
Douglas N. Dumolt, Assistant Prosecuting Attorney, urging reversal for amicus
curiae Ohio Prosecuting Attorneys Association.
       Timothy Young, Ohio Public Defender, and Charlyn Bohland, Assistant
Public Defender; National Juvenile Defender Center and Nadia Natasha Seeratan;
and Juvenile Law Center and Marsha L. Levick, urging affirmance for amici curiae
Office of the Ohio Public Defender, National Juvenile Defender Center, and
Juvenile Law Center.
                              _______________




                                       2